10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-07722-VC Document 51 Filed 03/19/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

TRAVIS SCOTT KING by and through his _ | 3:19-cv-07722-VC
Guardian Ad Litem Breanna Raymundo,

and BREANNA RAYMUNDO, [PROPGSED] ORDER REGARDING
INDEPENDENT MEDICAL
Plaintiffs, |] EXAMINATION OF PLAINTIFF
TRAVIS SCOTT KING
V.

IME Date: April 19, 2021

RONALD DAVIS AND DOES 1-25, IME Time: 11:00am
inclusive, Location: Via Video-Conference
Judge: The Honorable Vince Chhabria

Defendants. | Trial Date: | September 13, 2021
Action Filed: November 22, 2019

 

 

 

Plaintiffs King and Raymundo, Defendants Tran and Nee, and Defendants Davis and Dews,
by and through their counsel of record, submitted a stipulation setting forth the independent
medical examination of Plaintiff Travis Scott King pursuant to Rule 35 of the Federal Rules of

Civil Procedure. After having read the parties’ stipulation, and good cause appearing, the Court

///
/// 1

 

{Proposed} Order re Independent Medical Examination of Plaintiff
(4:19-cv-03691-YGR)

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-07722-VC Document 51 Filed 03/19/21 Page 2 of 2

hereby GRANTS the parties’ request, and directs Plaintiff Travis Scott King to attend an

examination consistent with Rule 35 and the parties’ stipulated terms.

PURSUANT TO STIPULATION, IT IS SO ORDERED.

Dated: March 19, 2021

 

 

2

 

{Proposed} Order re Independent Medical Examination of Plaintiff

(4:19-cv-03691-YGR)

 
